DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Non-final rejection in response to communication filed on 12/6/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 8, 11-16, 19-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,397,656. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter using different language.
Claims 2-4, 6, 8-10, 14-16, 18, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,804,892. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter using different language.
Claims 2-4,8-10,14-16, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,196,414. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter using different language.
Claims 5,9,10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 11,196,414, 10,804,892, and 9397656 in view of In re Aller 105 USPQ 233. 
 	           It would have been obvious to one skilled in the art at the time the invention was made to find the range of resistances that work, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233.  See 103 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 recites the limitation "the charge injection control transistor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim 2-4, 8, 14-16, and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by Hidaka et al. 20140207454.
	With respect to claim 2, figure 9, of Hidaka et al. discloses a switch circuit comprising:
a plurality of series-coupled transistors [11-114] configured to selectively couple a signal from an input [311] of the plurality of series-coupled transistors to an output [312] of the plurality of series- coupled transistors based on a switch control signal [411] applied to each transistor of the plurality of series-coupled transistors; and
a plurality of charge injection control elements [215-218], wherein each of the plurality of charge injection control elements has at least one end coupled to a node between two transistors of the plurality of series-coupled transistors to control injected charge at the node.	
	   With respect to claim 3, figure 9, of Hidaka et al. discloses he switch circuit of claim 2, wherein, for each of the plurality of charge injection control elements, the at least one end is coupled to the node to control the injected charge at the node by receiving the injected charge from the node and conveying the injected charge to the input and/or the output of the plurality of series-coupled transistors.
          With respect to claim 4, figure 9, of Hidaka et al. discloses the switch circuit of claim 2, wherein each of the plurality of charge injection control elements is connected between a source node and a drain node of a respective one of the plurality of series-coupled transistors.
	   With respect to claim 8, figure 9, of Hidaka et al. discloses the switch circuit of claim 2, wherein at least one of the plurality of charge injection control elements comprises a charge injection control resistor.
         With respect to claim 14, figure 9, of Hidaka et al. discloses a method comprising:
selectively coupling a signal from an input of a plurality of series-coupled transistors to an output of the plurality of series-coupled transistors based on a switch control signal applied to each transistor of the plurality of series-coupled transistors; and
controlling, by a plurality of charge injection control elements, injected charge at nodes of the plurality of series-coupled transistors, wherein each of the nodes is between two transistors of the plurality of series-coupled transistors.
           With respect to claim 15, figure 9, of Hidaka et al. discloses the method of claim 14, wherein the controlling comprises receiving, by the plurality of charge injection control elements, the injected charge from the nodes and conveying the injected charge to the input and/or the output of the plurality of series-coupled transistors.
         With respect to claim 16, figure 9, of Hidaka et al. discloses the method of claim 14, wherein each of the plurality of charge injection control elements is connected between two nodes of a respective one of the plurality of series-coupled transistors.
       With respect to claim 19, figure 9, of Hidaka et al. discloses the method of claim 14, wherein at least one of the plurality of charge injection control elements comprises a charge injection control resistor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5,9,10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hidaka et al. 20040207454.

        With respect to claims 5,9,10, and 17 listed below, figure 9 of Hidaka et al. discloses the gate resistors and charge injection control resistors but does the describe the resistance ranges.

5. (New) The switch circuit of claim 2, further comprising a plurality of resistors, wherein each of the plurality of resistors is coupled to a respective one of the plurality of series-coupled transistors and has a resistance Rg at least ten times larger than an impedance of a gate-to-drain capacitance associated with the respective one of the plurality of series-coupled transistors.
9. (New) The switch circuit of claim 8, further comprising a resistor having a resistance Rg and coupled to one of the plurality of series-coupled transistors, and wherein the charge injection control resistor has a resistance Rc smaller than the resistance Rg.
10. (New) The switch circuit of claim 8, further comprising a plurality of resistors, wherein each of the plurality of resistors has a resistance Rg and is coupled to a respective one of the plurality of series-coupled transistors, wherein the plurality of transistors comprises a plurality of N transistors, and wherein the charge injection control resistor has a resistance Rc in the range between 10Rg/N and Rg/10N.
17. (New) The method of claim 14, wherein each of a plurality of resistors is coupled to a respective one of the plurality of series-coupled transistors and has a resistance — Rg at least ten times larger than an impedance of a gate-to-drain capacitance associated with the respective one of the plurality of series-coupled transistors.

	         However, it would have been obvious to one skilled in the art at the time the invention was made to find the range of resistances that work, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ233. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        10/2/22